By the Court.

The plea of the statute of limitations in the affidavit mentioned, having been overruled at October term, 1800, this court cannot take any cognizance of that plea; and as to the plea of plene administravit, the defendants having shewn no good cause for their being permitted to enter that plea, at this stage of the proceeding, this court leaves them to make out such a case, as may entitle them to such a plea, at the descretion of the Judge, before whom the cause may be tried—And remanded the cause.
At October term, 1803, the cause was put to the jury, and a verdict entered for the plaintiff. The counsel for the defendants then suggested, that the opinion of the Court of Conference was founded on a mistake; the right of adding the plea of the act of 1715, having never been decided on by that court, as intended by Judge Taylor, when he granted the rule of October, 1802. It was, therefore, ordered that the same *490rule should be again transmitted to the Court of Conference, and that the verdict taken at this term should be subject to ther opinion thereon.
By the Court.—The court considers that the question, as to the plea of fully administered, has been settled in this cause, in this court, heretofore. The plea of the statute of limitation in permitted to be entered, under the circumstances of the case, upon payment of full costs—1 Wils. 177. 3 Term, 124. 1 Bosanq. 228.